   Case 3:19-cv-00357-G Document 25 Filed 12/06/19        Page 1 of 1 PageID 115


                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




TARIN HARRIS,                              )
                                           )
             Plaintiff,                    )
                                           )            CIVIL ACTION NO.
VS.                                        )
                                           )            3:19-CV-0357-G
AT&T SERVICES, INC.,                       )
                                           )
             Defendant.                    )




                                      ORDER

      The defendant’s second motion to extend the dispositive motion deadline

(docket entry 24) is GRANTED. The parties shall file any motions that would

dispose of all or any part of this case, including motions for summary judgment, no

later than January 30, 2020.

      SO ORDERED.

December 6, 2019.


                                       ___________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
